[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 413 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 414 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 415 
An injunction against a United States marshal, forbidding him from selling under an execution issued out of the Circuit Court of the United States, is in effect an injunction against the Federal tribunal itself. (Central National Bank v. Stevens,169 U.S. 432, 463, and cases there cited.) In that case a part of the decree of the state court under review sought to restrain the complainants in a suit in the United States Circuit Court from proceeding under the final decree of sale in the United States Circuit Court and from enforcing the other remedies adjudged to them by that decree. The granting of this injunction was condemned as erroneous by the Supreme Court of the United States. "The injunction," said Mr. Justice SHIRAS, who wrote the opinion of the court, "was a plain interference with the proceedings in another court which had full and complete jurisdiction over the parties to the subject-matter of the suit, and which jurisdiction had attached long before the suit in the Supreme Court (of the State) had begun." State courts are expressly declared to be destitute of all power to restrain either the process or proceedings in the national courts. The general rule that there is no authority in the state courts to enjoin proceedings in the courts of the United States is laid down as distinctly as a judicial proposition can be declared and the correctness of the conclusion finds ample support in the authorities cited. (SeePeck v. Jenness, 7 How. [U.S.] 612, 624; Riggs v. JohnsonCounty, 6 Wall. 166; 2 Story's Equity Jur. § 900; Moran v.Sturges, 154 U.S. 256.) In the case last cited (which was a reversal of Matter of Schuyler Steam Tow-Boat Co., 136 N.Y. 169), the question was whether it was within the power of a state court to restrain the libellants in a District Court of the United States from prosecuting their libels, and the chief justice declared the general rule to be "that State courts cannot enjoin proceedings in the courts of the United States," and reviewed a large number of authorities sustaining that doctrine.
Furthermore, it is "a rule of general application that where *Page 418 
property is in the actual possession of one court of competent jurisdiction, such possession cannot be disturbed by process out of another court." (Moran v. Sturges, supra, on p. 274.) This proposition is stated by Chief Justice FULLER to have been repeatedly affirmed by the Supreme Court of the United States, and was perhaps most clearly and explicitly enunciated by Mr. Justice MATTHEWS in Covell v. Heyman (111 U.S. 176) in explaining the questions decided in Freeman v. Howe (24 How. [U.S.] 450). His language is as follows: "The point of the decision in Freeman v. Howe (supra) is that when property is taken and held under process, mesne or final, of a court of the United States, it is in the custody of the law, and within the exclusive jurisdiction of the court from which the process has issued, for the purposes of the writ; that the possession of the officer cannot be disturbed by process from any state court, because to disturb that possession would be to invade the jurisdiction of the court by whose command it is held, and to violate the law which that jurisdiction is appointed to administer; that any person, not a party to the suit or judgment, whose property has been wrongfully, but under color of process, taken and withheld, may prosecute, by ancillary proceedings, in the court whence the process issued, his remedy for restitution of the property or its proceeds while remaining in the control of that court; but that all other remedies to which he may be entitled against officers or parties, not involving the withdrawal of the property or its proceeds from the custody of the officer and the jurisdiction of the court, he may pursue in any tribunal, state or Federal, having jurisdiction over the parties and the subject-matter. And vice versa, the same principle protects the possession of property while thus held, by process issuing from state courts, against any disturbance under process of the courts of the United States; excepting, of course, those cases wherein the latter exercise jurisdiction for the purpose of enforcing the supremacy of the Constitution and laws of the United States."
The attachment which Mr. Ingraham sued out in the Circuit *Page 419 
Court of the United States antedated any proceedings in the suit in the Supreme Court of this state which resulted in the appointment of the receivers. Assuming that there was a sufficient and legal levy of this attachment by filing it in the office of the clerk of the United States Circuit Court for the western district of New York, such levy was effective to give to the Federal tribunal exclusive jurisdiction of the property, which could not be disturbed by the state courts, if a levy of an attachment upon real estate brings the property to which it relates constructively into the custody of the tribunal out of which the warrant is issued. The proposition of law which appears to have led the courts below to sustain the injunction under review, is that the levy of an attachment upon real estate gives to the court from which the process issues neither actual nor constructive possession of the property; and hence that the court has not acquired such custody of the property, by virtue of the attachment, as to prevent its lawful seizure by the receivers of another court. This doctrine finds support in a decision rendered in 1896 by a district judge of the United States sitting alone in the Circuit Court for the southern district of California. (Inre Hall  Stillson Co., 73 Fed. Repr. 527.) It was adopted in order to uphold the title of receivers appointed by a Federal tribunal as against the claim under a levy of attachment issued out of a state court. The learned judge conceded that so far as personal property was concerned, taken by the sheriff under the levy of the attachment, his title was superior to that of the receiver; but he held that the same rule did not apply to real estate, inasmuch as the attachment gave only a lien upon the lands, without any apparent right to possession.
I can see no logical reason for making an attachment under such circumstances effective to oust the jurisdiction of another court in the case of personal property, but ineffective to oust such jurisdiction in the case of real property. The purpose of the law is the same in both cases — to secure an appropriation of the attached property to the satisfaction of the plaintiff's claim in the event that he recovers judgment. I cannot *Page 420 
find in the law of attachment anywhere any indication of an intent to make this remedy available to a plaintiff in case of personal property, so as to prevent its seizure by subsequent proceedings in another court, and to refuse the remedy in the case of real estate. No such intent can be reasonably inferred from the fact that the officer executing the process is not required or permitted to take actual possession of the land. By procuring the notice of attachment to be filed in the prescribed office the plaintiff has done what the law requires to entitle him to have the land applied to the satisfaction of the judgment, if he subsequently obtains a judgment. He accomplishes no more than this with reference to personal property, by the actual seizure of personal property under the levy of an attachment thereon; and it seems to me that, so far as any question of jurisdiction is concerned, the real estate, upon which an attachment has been levied, issued out of a Federal court, should be deemed to be constructively in the custody of that court for the purposes of the rule laid down by the Supreme Court of the United States in Central National Bank v. Stevens, Moran v.Sturges, and the other cases which have been cited.
In addition to Matter of Hall  Stillson Co. (supra) the courts below seem to have relied largely on Wiswall v.Sampson (14 How. [U.S.] 52). In that case there was an attempt by the plaintiff in ejectment to obtain possession of land under judgments of the Circuit Court of the United States entered in 1840. There were levies by execution on these judgments in February and April, 1845, a sale under execution and a deed executed to the purchaser in August, 1845. The defense was based on a deed given on a sale of the land in 1847 by a receiver of the Alabama Court of Chancery, who had been in possession of the property since June 27, 1845, by virtue of a decree rendered in April, 1845, in a suit begun in 1843. While the judgments under which the plaintiff claimed were prior to the institution of the chancery suit in 1843, the levy under them was subsequent to the filing of the bill in the chancery suit, but prior to the appointment of *Page 421 
the receiver. The Supreme Court of the United States held that the plaintiff in ejectment had obtained no title inasmuch as at the time of the sale under the executions, the Alabama Court of Chancery was in possession of the premises by its receiver. The view of the court seems to have been that the appointment of the receiver related back to the time of the filing of the bill in the chancery suit, which was prior to the levy of the executions under the plaintiff's judgments. While this case seems to support to some extent the position of the respondent, the case at bar is distinguishable from it in one respect which seems to me essential. Here there was no filing of any bill in the suit in which the receivers were appointed by the state court before the levy of the attachment in the suit of Mr. Ingraham in the United States Circuit Court — the action was not begun until long after the attachment had issued out of the Federal court. If inWiswall v. Sampson it had appeared that the levy of the judgments obtained in the Federal court had been prior to the filing of the bill under which the receiver was appointed by the state court, it seems to me that it would hardly have been held that such levy was interrupted by the filing of the bill and the appointment of the receiver.
The basis of the decision in Wiswall v. Sampson seems to have been that in a suit of such a nature as that in which the receiver was appointed by the Alabama Court of Chancery (a suit to set aside conveyances of land as fraudulent), jurisdictionattached at the time of the filing of the bill, and hence remained paramount in the state court until decree. The doctrine involved was the same as that asserted in Farmers' Loan, c.,Co. v. Lake St. El. Railroad Co. (177 U.S. 51), where it was held that the filing of the bill in a mortgage foreclosure suit in the Circuit Court of the United States disabled an Illinois state court from proceeding with a suit instituted therein to prevent the foreclosure of the mortgage, in which suit the summons was served before the writ of subpœna in the Federal court, although not until after the bill therein had been filed. "As between the immediate parties," *Page 422 
said the court, "in a proceeding in rem, jurisdiction must be regarded as attaching when the bill is filed and process has issued, and where, as was the case here, the process is subsequently duly served, in accordance with the rules of practice of the court." Referring to the rule that the possession of the res vests the court which has first acquired jurisdiction with the power to hear and determine all controversies relating thereto, and for the time being disables other courts of co-ordinate jurisdiction from exercising like powers, Mr. Justice SHIRAS observed: "Nor is this rule restricted in its application to cases where property has been actually seized under judicial process before a second suit is instituted in another court, but it often applies as well where suits are brought to enforce liens against specific property, to marshal assets, administer trusts or liquidate insolvent estates and in suits of a similar nature where in the progress of the litigation the courts may be compelled to assume the possession and control of the property affected."
If the view which has been taken of the scope and effect of the decision in Wiswall v. Sampson be correct, that case is not an authority in favor of the respondents. It may be noted that this court, in Chautauque County Bank v. Risley (19 N.Y. 369,376, 377), refused to follow it if construed as denying the validity of a title acquired by sale under a judgment which was a legal lien upon the land sold prior and paramount to the title or possession of a receiver. In the opinion of the learned Appellate Division it is said that the doctrine of the Chautauque Co.Bank case in this respect was repudiated in Walling v.Miller (108 N.Y. 173), but I can find no reference in the opinion therein to the former case. Although in Walling v.Miller this court did hold that a sale of property made under an execution, without leave of the court, while the property was in the possession of a receiver, was illegal and void notwithstanding that the execution had been levied before the appointment of the receiver, the question presented here, whether proceedings under an execution relating back to an attachment levied before the *Page 423 
appointment of receivers can be restrained by an equity suit subsequently instituted in another tribunal, was not involved or decided.
An application was made by Mr. Ingraham in this litigation for an order staying the receivers to the Circuit Court of the United States in Brooklyn. Judge THOMAS felt constrained to deny the application in view of the decision of a brother judge of like jurisdiction in Matter of Hall  Stillson Co. (supra), but he pointed out in the following clear and comprehensive language the results which would flow from a final adoption of the doctrine of that decision: "The consequence of the holding, as applied to the case at bar, is, that a state court may, in a suit later begun, appoint receivers of the land previously attached in an action in the Federal court, draw to itself the power to stay the enforcement of prior processes of the Federal court, and decree their validity or invalidity, or postpone the satisfaction of the decree by virtue of such attachment, to await the disposition of the property for the purposes for which it was seized by the state court. Hence, all levies on land by attachment or execution become subjected to the after-acquired jurisdiction of another tribunal. The Federal court in the action at bar appointed and appropriated the land to the payment of such judgment for money damages as it should direct to be entered. The state court has intervened and stayed such payment, until it shall have determined the validity of the attachment and the levy thereunder, whereupon, according to the receivers' contention, it may distribute the property of the judgment debtor to whomsoever it finds entitled to the same. If the state court has this power, the Federal court is deprived not only of the control of its processes but also of power to determine whether they are valid and may be enforced. Thus, the court of one sovereignty is compelled to yield its powers to the commands of a foreign tribunal, taking later cognizance of the property that has been subjected to the exercise of the powers of this court."
I do not think that we should sanction any rule which will *Page 424 
result in such consequences unless compelled to do so by authority. If I am right in the foregoing discussion, it is for the Circuit Court of the United States and not for the Supreme Court of New York to determine whether the levy of the attachment sued out by Mr. Ingraham is valid or not. "It is a doctrine of law too long established to require a citation of authorities, that, where a court has jurisdiction, it has a right to decide every question which occurs in the cause, and whether its decision be correct or otherwise, its judgment, till reversed, is regarded as binding in every other court; and that, where the jurisdiction of a court, and the right of a plaintiff to prosecute his suit in it, have once attached, that right cannot be arrested or taken away by proceedings in another court." (Peck v. Jenness, 7 How. [U.S.] 612.)
The respondents insist that the warrant of attachment did not suffice to create any lien against the property sought to be sold by the marshal, because it was never filed in the office of the clerk of Wyoming county in which such lands are situated. This proposition, if correct, does not help them to sustain their injunction. The gist of their cause of action is the apprehension that a sale under an execution relating back to the attachment will throw a cloud upon their title. But, in order to maintain an action to remove an alleged cloud upon title, it must appear that the proceedings attacked are not void upon their face and that their nullity would not be manifest upon the proof which a claimant under such proceedings would be compelled to make in support of his claim. (Clark v. Davenport, 95 N.Y. 477.) The same principles obtain in a suit to prevent a threatened cloud upon title. Here, however, the conditions essential to the maintenance of such a suit do not exist. If Mr. Ingraham's attachment was not effectively levied, that fact would necessarily appear in proof upon any attempt to establish the existence of a lien by virtue of the issue and levy of the warrant. Hence, the complaint does not state facts sufficient to support an action to prevent a cloud upon the respondents' title, even if it be assumed that the attachment was not levied as required by *Page 425 
law, and no injunction should be granted on a complaint of this character.
Each of the questions certified is somewhat broader in its scope than is warranted by the papers on which the appeal is based. The first question, "Has the Supreme Court of the State of New York jurisdiction to enjoin a United States Marshal from proceeding to a sale on execution," if regarded as limited by the addition of the words "under the circumstances of this case," should be answered in the negative. The second question should also be answered in the negative provided it be qualified so as to show that the later appointment by the New York Supreme Court of the receivers of the corporation was in a suit instituted subsequent to the filing of the attachment.
The order continuing the injunction should be reversed, with costs in all courts, and injunction vacated, and both questions, when limited as above indicated, answered in the negative.
CULLEN, Ch. J., O'BRIEN, HAIGHT, VANN, WERNER and HISCOCK, JJ., concur.
Order reversed, etc.